Gilbert, J.:
The instrument set forth in the complaint is a negotiable promissory note. (1B. S., 168, § 1.) In this State such a note imports a consideration. A description of the instrument is sufficient, without an averment of the consideration. No consideration need be proved on the trial, and none, therefore, need be alleged in the complaint. The omission of the words “ for value received ” in the note, is not material. (1 Chitty’s PL, 293, n. 1; Kimball v. Huntington, 10 Wend., 675.)
The demurrer was properly overruled. Order affirmed, with costs'.
Present — Barnard, P. J., Gilbert and Dtktvtan, JJ.
Order overruling demurrer affirmed, with costs.